Case 2:19-cv-08806-AB-RAO Document 15 Filed 02/06/20 Page 1 of 1 Page ID #:50




  1    CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
  2    Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
  3    8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  4    (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
  5    Attorneys for Plaintiff
  6
                              UNITED STATES DISTRICT COURT
  7                          CENTRAL DISTRICT OF CALIFORNIA
  8
       BRIAN WHITAKER,                                   Case: 2:19-CV-08806-AB-RAO
  9
                Plaintiff,                               Plaintiff’s Notice of Voluntary
 10      v.
                                                         Dismissal With Prejudice
 11    PINA A. KALFA, in individual and
       representative capacity as trustee of             Fed. R. Civ. P. 41(a)(1)(A)(i)
 12    Civan & Pina Kalfa Exemption Trust
       dated March 22, 2011; ITALIAN
 13    MIRACLE PASTA, INC., a California
       Corporation; and Does 1-10,
 14
                Defendants.
 15
 16           PLEASE TAKE NOTICE that Plaintiff Brian Whitaker, hereby
 17   voluntarily dismisses the above captioned action with prejudice pursuant to
 18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19           Defendants Pina A. Kalfa and Italian Miracle Pasta, Inc. have neither
 20   answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
 21   Accordingly, this matter may be dismissed without an Order of the Court.
 22   Dated: February 5, 2020                CENTER FOR DISABILITY ACCESS
 23
 24                                          By: /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
 25
                                             Attorney for Plaintiff
 26
 27
 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
